Pee Curiam:
Two successive grand juries did recommend the erection of a neAV jail, and the recommendation was approved by the court of quarter sessions. The fact that the first grand jury proceeded further to direct the county commissioners to purchase a more desirable location at a price specified does not defeat the main recommendation, for two reasons: the one is that it is distinct matter which may be separated from the former; the other is that it is an attempt to restrict the discretionary power of county commissioners as to the specific location, which is not warranted by the statute. It-may, therefore, be treated as surplusage. It -follows that judgment was correctly entered in favor of defend.ants.
Judgment affirmed.